ON THE MERITS
Appellant urges that the agreement to take back the goods, even if made, was not binding, because it was without consideration. This argument is untenable, as the record shows that the parties had frequently done business together, and the hope of retaining the good will of his customer, and doing business with her in the future, was a sufficient consideration to sustain the promise to accept the return of the merchandise.
A careful examination of the testimony convinces us that the decision of the trial *565Judge on the merits is. correct. Only one witness, who was a partner in the firm, testified for the plaintiff, whereas the testimony of the defendant was corroborated by two other witnesses, one of whom had been an employee, of hers of some years, while the other had left the employ of the defendant.
For above reasons the judgment is affirmed.